83 F.3d 421
In Matter of Cajun Electric Power Cooperative, Inc.; CajunElectric Power Cooperative, Incorporated, Triton CoalCompany, Louisiana Public Service Commission, MembersCommittee, Western Fuels Association, Inc., OfficialCommittee of Unsecured Creditors, Burlington NorthernRailroad Company, American Commercial Terminals, a Divisionof American Commercial Marine Service Co.v.Central Louisiana Electric Cooperative, Inc., U.S. o/b/oRural Utilities Service, U.S.
NO. 95-30760
United States Court of Appeals,Fifth Circuit.
Mar 27, 1996
M.D.La., 74
F.3d 599

1
DENIALS OF REHEARING EN BANC.